                                                                                             FILED
                                                                                        CHARLOTTE, NC
                         IN THE UNITED STATES DISTRICT COURT
                                                                                          ocl 29    2018
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CTIARLOTTE DIVISION                                 US D!STRICT COURT
                                                                                   WESTERN DISTRICT OF NC
                                 DOCKET NO.       3:I   8cr322-MOC

IJNITED STATES OF AMERICA                     )
                                              )     CONSENT ORDER AND
                                              )   JUDGMENT OF FORFEITURT
                                              )     PENDING RULE 32.2(c)(2)
MICHAEL CRICK                                 )




        BASED UPON the Defendant's plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination ofDefendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

       1.       The following property is forfeited to the United States pursuant to l8 U.S.C. $
2253 and/or 28 U.S.C. $ 2461(c), provided, however, that forfeiture ofspecific assets is subject to
any and all third party petitions under 2l U.S.C. $ 853(n), pending final adjudication herein:

       One Dell Inspiron laptop computer, serial number 4Y3NNR1 seized on or about
       December 8, 2015, during the investigation; and

       One Seagate external hard drive, serial number SRD00FI seized on                   or   about
       December 8, 2015, during the investigation.

       2.       The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody ofthe above specific asset(s).

       3.      If and to the extent required by Fed. R. Crim. P. 32.2(b)(6),21 U.S.C. $ 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

       4.       Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt ofnotice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

       5.       Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attomey's Office is autlorized to conduct any discovery needed to identifo, locate, or dispose of
the property, including depositions, interrogatories, and request for production ofdocuments, and
to issue subpoenas pusuant to Fed. R. Civ. P. 45.

       6.      As to any specific assets, following the Court's disposition of all fimely petitions,
a final order of forfeiture shall be entered. Ifno third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

       The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from Defendant's crime(s) herein or property used in any manner to facilitate the commission of
such offense(s) and are therefore subject to forfeiture pursuant to 18 U.S.C. $ 2253 and/or 28
U.S.C. $ 2461(c). The Defendant hereby waives the requirements of Fed. R. Crim. P. 32.2 and
43(a) regarding notice ofthe forfeiture in the charging instrument, announcement ofthe forfeiture
at sentencing, and incorporation of the forfeiture in the judgment against Defendant. If the
Defendant has previously submifted a claim in response to an administrative forfeiture proceeding
regarding any of this property, Defendant hereby withdraws that claim. If Defendant has not
previously submitted such a claim, Defendant hereby waives all right to do so. As to any firearms
listed above and/or in the charging instrument, Defendant consents to destruction by federal, state,
or local law enforcement authorities upon such legal process as they , in their sole discretion deem
to legally sufficient, and waives any and all right to further notice of such process or such
destruction.


R. ANDREWMURRAY
UNITED STATES ATTORNEY



                                                        MICHAEL CRICK
            nited States Attomey




                                                        EBEN RAWLS, ESQ.
                                                        Attomey for Defendant




Signed this the 29th day of October, 2018.




                                                LINITED 51A1E5        ,I,I A   etflehr e       JUDGE
